United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3615
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Mario L. Cunningham,                    *        [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 9, 2009
                                Filed: April 1, 2009
                                 ___________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Mario Cunningham appeals from the sentence of five years' imprisonment that
the district court1 imposed after Mr. Cunningham pleaded guilty to conspiracy to
distribute five grams of cocaine base, see 21 U.S.C. §§ 841, 846. Mr. Cunningham
raises only one issue on appeal, namely, whether the district court erred in denying
him safety-valve relief under 18 U.S.C. § 3553(f). We affirm.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Mr. Cunningham's sentence was the minimum permitted by the applicable
statute, unless he could demonstrate that the district court was authorized to sentence
him to a lesser term based on § 3553(f), see United States v. Sanchez, 475 F.3d 978,
980 (8th Cir. 2007). Among the things that Mr. Cunningham had to show to entitle
him to this dispensation was that he had "truthfully provided to the Government all
information and evidence [he] has concerning the offense or offenses that were part
of the same course of conduct." See 18 U.S.C. § 3553(f)(5); see also U.S.S.G.
§ 5C1.2(5). The district court gave Mr. Cunningham a chance at his public sentencing
hearing and in camera to carry this burden; the court listened to his testimony but
concluded that Mr. Cunningham had not been completely forthcoming and so denied
him relief.

       We have carefully read the transcripts of the proceedings below and conclude
that the district court did not err in holding that Mr. Cunningham did not carry his
burden. We note particularly that the court was unconvinced that Mr. Cunningham,
after having dealt in drugs "over a long period of time," could not "recall with better
specificity at least some of the customers he had." We detect no error in this logic and
in the district court's conclusion that Mr. Cunningham had not been entirely forthright
about matters that were material and relevant to his offense.

      Affirmed.
                        ______________________________




                                          -2-